Citation Nr: 1442088	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  08-16 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for status post fracture, distal radial ulnar joint arthrosis, of the right wrist.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The Veteran served on active duty from June 1986 to December 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision by the Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before a Veterans Law Judge at a June 2010 Travel Board hearing.  The Veterans Law Judge who held the hearing has since left the Board.  The Veteran was offered an opportunity to testify at another Board hearing in an August 2011 letter but he did not respond.  Accordingly, the Board assumed that the Veteran did not desire another hearing and has proceeded with adjudication of the case.  

In July 2010 and March 2014, the Board remanded the claim for additional development.

The issue of entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In July 2010, the Board remanded the Veteran's claim in order to afford him an examination to assess the current severity of his service-connected right wrist disability.  Pursuant to the Board's remand, the Veteran was afforded a VA examination in August 2010.  In September 2014 written argument, the Veteran's  representative emphasized that the August 2010 VA examination, which was conducted approximately four years ago, no longer represented a contemporaneous examination of the Veteran's symptomatology, suggesting that the Veteran's right wrist disability had worsened since that time.

The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  VA's duty to assist a Veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Accordingly, in order to accurately assess the severity of the Veteran's right wrist disability, he should be afforded a new and contemporaneous VA examination.  See 38 U.S.C.A. § 5103A (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to evaluate the current severity of his right wrist disability.
The claims folder must be made available to the examiner for review of the case, and the examination report should include discussion of the Veteran's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report. 

All indicated studies and tests, including x-rays, should be conducted, and the examiner should review the results of any testing prior to completing the report.  

The examiner should conduct range of motion testing of the right wrist (expressed in degrees, with standard ranges provided for comparison purposes).  The examiner shoulder also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right wrist.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, it should be indicated whether, and to what extent, the Veteran likely experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner shall express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner should also note the presence (including degree) of any favorable or unfavorable ankylosis of the Veteran's right wrist. 

The examiner should also indicate the effect the right wrist disability has, if any, on the Veteran's current level of occupational impairment.  Specifically, the examiner should render an opinion as to whether service-connected right wrist disability causes marked interference with employment, or the need for frequent periods of hospitalization. 

The basis for the conclusions reached should be stated in full, and any opinion(s) contrary to those already of records should be reconciled, to the extent possible.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).
 
2.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to an initial rating in excess of 10 percent for status post fracture, distal radial ulnar joint arthrosis, of the right wrist.  If any benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case, and the case should then be returned to the Board, if other in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

